                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for Bayview Loan Servicing, LLC
                                                            8
                                                                                                   UNITED STATES DISTRICT COURT
                                                            9
                                                                                                          DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 NV WEST SERVICING, LLC TRUSTEE OF                         Case No.: 2:19-cv-00188-RFB-CWH
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 COPPER PINE TRUST # 12,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                             STIPULATION AND ORDER FOR
                                                                                                   Plaintiff,              EXTENSION OF TIME TO RESPOND TO
AKERMAN LLP




                                                            13   v.                                                        PLAINTIFF’S COMPLAINT

                                                            14   BAYVIEW LOAN SERVICING, LLC, a Florida                    Complaint filed: November 9, 2018
                                                                 limited liability company,
                                                            15
                                                                                                   Defendant.
                                                            16

                                                            17                Pursuant to Local Civil rule 6-1(a), Defendant Bayview Loan Servicing, LLC (“Bayview”),
                                                            18   by and through its attorneys of record, and Plaintiff NV West Servicing, LLC Trustee of Copper
                                                            19   Pine Trust # 12 (“Plaintiff”), by and through its attorneys of record, hereby stipulate to an extension
                                                            20   through February 28, 2019, for Defendant to respond to Plaintiff’s Complaint. In support, the
                                                            21   Parties state as follows:
                                                            22                                                       RECITALS
                                                            23                WHEREAS, Plaintiff filed the Complaint on November 9, 2018 (Doc. 1-1);
                                                            24                WHEREAS, on January 31, 2019, Bayview removed this matter to this Court, (Doc. 1), and
                                                            25   Defendant’s response to the Complaint is currently due on February 8, 2019;
                                                            26                WHEREAS, Defendants need additional time to respond to the Complaint, and accordingly,
                                                            27   request a brief extension through February 28, 2019, in which to respond;
                                                            28                WHEREAS, Plaintiff consented to this brief extension via email to Defendant’s counsel;

                                                                 47782033;1
                                                            1                 WHEREAS, this stipulation is made in good faith and not for purposes of delaying the

                                                            2    ultimate resolution of this case, and the parties will not be prejudiced by this request for extension of

                                                            3    time.

                                                            4                                                     STIPULATION

                                                            5                 NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,

                                                            6    that the deadline for Defendant to file its response to Plaintiff’s Complaint shall be extended up to

                                                            7    and including February 28, 2019.

                                                            8                 IT IS SO STIPULATED.
                                                            9                 DATED this February 8, 2019.
                                                            10
                                                                 AKERMAN LLP                                           LAW OFFICES OF MICHAEL F.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                       BOHN, ESQ., LTD.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 /s/ William S. Habdas                                 /s/ Michael F. Bohn
AKERMAN LLP




                                                            13   DARREN T. BRENNER, ESQ.                               MICHAEL F. BOHN, ESQ.
                                                                 Nevada Bar No. 8386                                   Nevada Bar No. 1641
                                                            14   WILLIAM S. HABDAS, ESQ.                               ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 13138                                  Nevada Bar No. 12294
                                                            15
                                                                 1635 Village Center Circle, Suite 200                 2260 Corporate Circle, Suite 480
                                                            16   Las Vegas, Nevada 89134                               Henderson, NV 89074

                                                            17   Attorneys for         Defendant   Bank      of        Attorney for Plaintiff NV West Servicing,
                                                                 America, N.A.                                         LLC Trustee of Copper Pine Trust # 12
                                                            18

                                                            19

                                                            20

                                                            21
                                                                                                                  ORDER
                                                            22
                                                                              IT IS SO ORDERED:
                                                            23
                                                                                                          _________________________________________
                                                            24                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                          Case No.: 2:19-cv-00188-RFB-CWH
                                                            25

                                                            26                                                     February 12, 2019
                                                                                                          DATED: _________________________________
                                                            27

                                                            28
                                                                                                                   2
                                                                 47782033;1
